﻿My delegation and I are pleased, Sir, to see you
presiding over the fifty-first session of the General
Assembly. Your great experience of multilateral
diplomacy, along with the apt initiatives which your great
country, Malaysia, and you yourself have taken in many
focal areas of international relations make you the right
person to guide us and to ensure the success of this
important session.
I extend my sincere congratulations to your
predecessor, Ambassador Diogo Freitas do Amaral, for
the outstanding work he did in heading the General
Assembly at a difficult time, marked by a financial crisis
unprecedented in the history of our Organization. Thanks
to his abilities and diplomacy, he helped to preserve the
founding roles of this institution, namely the maintenance
of peace and of economic and social development, and to
guide it towards new areas. We are particularly grateful
to him for his excellent work at the last session, which
marked the fiftieth anniversary of our Organization.
The delegation of Côte d’Ivoire would also like to
thank the Secretary-General for the active and
determined part that he has always played in heading the
Secretariat, particularly in the areas of peacekeeping and
economic and social development. Accordingly, the Côte
d’Ivoire endorses the Declaration of African Heads of
State or Government, who, at the thirty-second Summit of
the Organization of African Unity, held at Yaoundé,
reaffirmed Africa’s right to a second term and
4


recommended the candidature of Mr. Boutros Boutros-
Ghali.
Nearly a year ago, on 22 October 1995, a Special
Commemorative Meeting of the General Assembly took
place, involving 129 Heads of State or Government who
had come here solemnly to reconfirm their belief in the
ideals of the Charter of the United Nations, namely peace,
development, international cooperation, equality and justice,
and also to demonstrate their commitment to the reform and
modernization of our Organization so that it can take up the
challenges of the future. In the Declaration on the Occasion
of the Fiftieth Anniversary of the United Nations, adopted
on 24 October last, we committed ourselves to assuring that
we:
“will give to the twenty-first century a United Nations
equipped, financed and structured to serve effectively
the peoples in whose name it was established.”
(resolution 50/6)
Encouraged by Ambassador Diogo Freitas do Amaral
over the past year, the General Assembly and the
Secretariat have advanced on the path of reform for the
United Nations and clarification of its objectives and
missions. The open-ended working groups of the General
Assembly responsible for examining “An Agenda for
Peace”, the Agenda for Development, Security Council
reform, the financial situation of the United Nations, and
the strengthening of the United Nations system, have
sufficiently progressed in their considerations to allow the
greatest hopes as to the restructuring of our Organization,
its revitalization with an eye to greater effectiveness
adapted to contemporary needs and challenges.
I would add that after a decade of study and reflection
on United Nations reform, it is now imperative to proceed
with such reform so that we can focus on what constitutes
the raison d’être of our Organization: its essential missions,
namely, the maintenance of peace and security, the
promotion of economic and social development, the
struggle against poverty, humanitarian assistance, the
protection of human rights and democracy, the protection
of the environment, dialogue among cultures and respect for
diversity.
Concomitant with this progress by Member State
towards reform, there has been an equally commendable
effort by the Secretariat to correct the Organization’s
disfunctions, particularly those relating to fragmentation
within the United Nations system and the inadequacy of
certain coordinating mechanisms, as well as, in some cases,
the absence of a rational division of labour, which has led
to overlapping and duplication.
I would particularly like to mention, among other
things, the progress that has been made towards the
restructuring and revitalization of the United Nations in
the economic, social and related fields pursuant to
resolution 50/227. On the basis of that resolution, the
Economic and Social Council will carry out its work
within a rationalized framework that should enable it to
attain the objectives assigned to it under the Charter. Its
working methods will also be adapted to the necessity of
better time management and greater budgetary savings,
operating on the basis of a rational reduction in the many
outputs of this body, with a view to assuring greater
effectiveness. Thanks to this resolution, we should be able
slowly to move away from the heavy and spendthrift
bureaucracy associated with our Organization.
It is in this spirit that, in anticipation, the United
Nations Development Programme (UNDP) was able to
reform its working methods, redeploy its people in the
field and develop its activities thanks to a fruitful
partnership within and beyond the United Nations system,
notably with representatives of civil society. This truly
remarkable transformation of UNDP over the past two
years has enabled it to regain a central role in operational
activities for development on all continents, particularly
in Africa, where it is steering the United Nations System-
wide Special Initiative for Africa.
Reform is an act of the will that plays itself out over
time. It must be carried out from the inside and under the
impetus of Member States. In this regard, we may
welcome the evaluation of the Efficiency Board chaired
by Under-Secretary-General Joseph Connor, whose work
is highly encouraging as to the rational management of
the United Nations system.
Thus, all the sectors where overlapping and
duplication were most obvious have now been singled out
with a view to proper management that will generate
substantial economies in the budgetary performance of the
Secretariat. Here we would like to say how pleased we
are that the Secretary-General was able to hold the United
Nations budget for 1996-1997 within the strict limits
defined by the General Assembly. The $150 million in
savings are the result of a set of measures aimed at
rationalizing and maximizing the cost-effectiveness ratio
of the work of the Secretariat, as can be seen in the first
report of the United Nations Efficiency Board, which was
made public last month.
5


The new spirit of budgetary strictness and
administrative efficiency that is becoming prevalent within
the Secretariat and among those in charge of the agencies
and programmes of the United Nations system seems to
have given us a new awareness of the need for self-
examination and for concrete responses to the needs of
Member States.
With close links between thinking and operational
activities, and with an increasing presence on the ground,
the United Nations will be closer to the people, and thus
better able to take into account their needs in a number of
areas, such as employment, education, health, humanitarian
assistance and environment.
Specifically on the question of humanitarian
assistance, we should highlight the remarkable way in
which the United Nations has adapted in dealing with the
refugee problems resulting from internal conflicts in various
parts of the world. There are millions of displaced persons,
and this situation is without precedent since 1945. The
Department of Humanitarian Affairs, the Office of the
United Nations High Commissioner for Refugees
(UNHCR), the World Food Programme (WFP) and the
United Nations Children’s Fund (UNICEF) have been
particularly effective in this area.
I think these examples are enough to rehabilitate the
United Nations in the minds of some. If we were to believe
its detractors, our Organization would be bureaucratic,
behind the times, ineffective and yet extravagant. While
some of these criticisms were perhaps justified to some
extent in the past, today we can say that our Organization
is moving resolutely towards reform and a structural and
functional transformation that started a decade ago.
Last year in San Francisco, 50 years after the founding
of the United Nations, the international community
reaffirmed at the highest level of leadership the relevance
to today’s world of the Charter and its purposes and
principles. Through this important act, the international
community enshrined its commitment to attaining the
objectives set out in the Charter. The Declaration of
24 October 1995 also confirmed the essential tasks of the
United Nations for the year 2000: promoting peace,
development, equality, justice and understanding among
peoples. It also gave a special place to the advancement of
women and the protection of children.
In order to carry out these tasks, in the last few years
Member States have worked out careful strategies through
the cycle, ending this year, of thematic conferences that
began in New York in 1990 with the World Summit for
Children, continued in Rio with the United Nations
Conference on Environment and Development, in Vienna
with the World Conference on Human Rights, in Cairo
with the International Conference on Population and
Development, in Copenhagen with the World Summit for
Social Development, in Beijing with the Fourth World
Conference on Women and in Istanbul with the Second
United Nations Conference on Human Settlements
(Habitat II). In this connection, we should also emphasize
the importance of the upcoming World Food Summit, to
be held under the auspices of the Food and Agriculture
Organization of the United Nations (FAO) in Rome in
November 1996. Complementing these initiatives, the
Agenda for Peace and the Agenda for Development
provide an appropriate framework for thinking about the
important interrelationship and interaction between peace
and development.
Along the same lines, and without being exhaustive
in my list, I would like to recall the progress made last
year in the areas of peace and disarmament with the
signing on 24 September 1996 of the Comprehensive
Nuclear-Test-Ban Treaty. The establishment of new
nuclear-weapon-free zones in South-East Asia, the South
Pacific and Africa, and measures relating to nuclear safety
and security are also positive achievements in this area.
In conflict prevention, on the initiative of Canada
and the Netherlands excellent progress has been made in
developing the rapid-reaction capability of the United
Nations to respond to threats to peace and security. Other
initiatives from various sources also bear witness to the
growing concern over preventing conflicts and acting in
advance, particularly in the area of development, so as to
create conditions for consolidating social peace in
Member States.
With regard to human rights and fundamental
freedoms, I would underline the specific, dynamic and
publicly visible results of some recent United Nations
decisions, such as the establishment of a High
Commissioner for Human Rights, the establishment and
effective functioning of International Tribunals to
prosecute and judge persons accused of serious violations
of human rights in the former Yugoslavia and Rwanda,
and measures taken, or scheduled to be taken, in
combating terrorism and organized crime.
For these reasons, I think we can say that the United
Nations is now a much more coherent instrument vis-à-vis
its objectives, its missions and its strategies. However, we
6


must complete the renewal that is now under way. I have
already stressed that the Secretariat’s efforts to adapt,
carried out through austerity measures, are healthy, but the
dividends should be used to strengthen operational activities
for development.
The other central organs — the General Assembly, the
Security Council and the Economic and Social Council —
must make continued, deeper-going transformations to
update their structures, their functioning and their working
methods and adapt them to special circumstances that are
unlike the post-world-conflict circumstances of 1945.
In this connection, and with particular regard to the
General Assembly, I should say, as I did when I presided
over the forty-ninth session of the General Assembly, that
this body, within the context of the institutional balances
provided for in the Charter, should continue to play its full
part in the reform process under way. The General
Assembly, because of its unique form of legitimacy, is still
the best guarantor of the common interests of the Member
States.
As this fifty-first session begins, we find ourselves at
a crossroads. Last October we resoundingly reaffirmed the
irreplaceable nature of the United Nations. Today, showing
political will and above all a spirit of solidarity, we must
now translate that commitment into action. Without this
reaffirmation of solidarity, the values on which the
international community rests will become rather
meaningless. Our Organization must tirelessly continue to
seek ways of strengthening this solidarity. We do not see it
as much as we would like to, and the frustration of
developing countries is growing because of situations in
which international cooperation targets are simply
disregarded and many promises remain unkept.
It is one thing to establish aid programmes and time-
frames, but it is another to move ahead and actually do
what the international community has committed itself to
do. Of course, the United Nations is often judged by
international public opinion on the basis of its ability to
consolidate peace. But its credibility also depends on its
ability to act firmly in order to fill the increasingly wide
gap between the rich and the developing countries.
It is high time that development aid found its place in
an effort to mobilize, in which the actors, the industrialized
countries and the developing countries all get their fair
share. One cannot talk simultaneously about the existence
of universal values, such as democracy or human rights,
and still feel satisfied with a situation in which poverty and
the AIDS epidemic are steadily gaining ground, thus
exacerbating the divisions within the international
community and thwarting national efforts.
In this context, the effort to combat AIDS must be
a subject of particular concern because of its devastating
world-wide effects, especially in developing countries,
where 90 per cent of HIV-positive individuals are
located — 60 per cent in Africa alone — but which do
not have the resources to deal with this pandemic. On the
question of access to medicines, particularly anti-
retrovirus agents, it seems unacceptable to us that such
preventive medicines are available to only 10 per cent of
those suffering from AIDS/HIV.
However, also within the context of international
cooperation to combat AIDS, we welcome some strong
action that has been taken. For example, we welcome the
Economic and Social Council resolution making the
question of AIDS as one of the topics for its 1997 high-
level segment. We would also place great hope in the
commitments made to provide the Secretariat with an
appropriate structure and relevant resources to support the
United Nations AIDS Programme.
I would like to speak more about Africa, as many
representatives already have, because the picture painted
is often very far from the reality. There is little in
common between the usual cliches about the wretched
situation in Africa and the velvet revolution which our
countries are engaged in carrying out. We have suffered
from the scourge of the economic crisis which has spared
no continent. We have suffered from the globalization of
the economy, in which we have been marginalized. We in
Africa are now beginning to reverse this trend. All the
specialists agree that Africa has set forth on the path to
economic recovery, with an average growth rate last year
of 5 per cent.
For my own country, Côte d’Ivoire, I can say that
after the l980s, which were marked by a difficult
economic and financial crisis, the Government adopted a
coherent economic policy, backed by thorough sectoral
strategies to obtain viable, strong, self-sustaining growth.
Stabilization and adjustment programmes begun in 1993
enabled the Côte d’Ivoire to meet the conditions in 1994
for a recovery with greater diversification in our
economy, greater weight being given to the private sector
and careful management of public finances, and a re-
centering of State control in the areas of regulation
monitoring and in the environment of economic activities.
This policy enabled us to achieve a 7-per-cent growth rate
7


in 1995, and suggests that we can achieve double-digit
growth in 1998, which is the goal of President
Henri Konan-Bédié, whose plan is to make Côte d’Ivoire a
truly industrialized nation.
Along with efforts to win the fight for development,
African countries have also committed themselves to
democratization, as can be seen, inter alia, in the
organization of multi-party elections, the establishment of
the rule of law and the emergence of a responsible civil
society. Backed up by true legitimacy, political leaders are
about to succeed in building modern States with the
primary purpose of ensuring national cohesion and progress.
The advances that we see here and there on our
continent must be backed up by more sustained action by
the industrialized countries. Time is running out, and we
must move quickly from speeches, promises and good
intentions to concrete action. The adoption of the Agenda
for Development ought, therefore, to be an opportunity for
re-thinking the philosophy underlying development
assistance, its mechanisms and its modalities, so that socio-
economic activities can be placed at the centre of the work
of the United Nations.





